                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

WILLIE LEE ABERCROMBIE,                          )
AIS #258008,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
  v.                                             )         CASE NO. 2:15-CV-925-WHA
                                                 )
OFFICER McDONALD, et al.,                        )
                                                 )
       Defendants.                               )

                                             ORDER

       This 42 U.S.C. § 1983 action is before the court on claims of alleged uses of excessive

force against the plaintiff on September 30, 2015 and October 2, 2015. On January 22, 2019, the

Magistrate Judge entered a Recommendation that summary judgment be entered in favor of the

defendants and this case be dismissed with prejudice as the plaintiff failed to show that either use

of force challenged in the complaint constituted force violative of the Constitution. Doc. #63.

Specifically, a review of the record by the undersigned establishes that in each instance the use of

force was precipitated by the plaintiff’s failure to obey several orders given to him by correctional

officials. Additionally, video recordings of the use of force on October 2, 2015 completely refute

the plaintiff’s claims regarding the actions of the defendants during that particular incident and

also wholly refute the injuries the plaintiff alleges he suffered during the initial use of force on

September 30, 2015. Finally, body charts compiled by medical personnel contemporaneously with

each use of force likewise contradict the plaintiff’s allegations regarding his injuries and support

the versions of events set forth by the defendants.

       On January 22, 2019, the plaintiff filed timely objections to the Recommendation. Doc.

#64. In his objections, the plaintiff makes the conclusory and unsupported allegation that the video
recordings submitted by the defendants have been edited. Although prior to entry of the

Recommendation, the court provided the plaintiff an opportunity to review the recordings and

respond thereto, Doc. #53, he filed no response. Thus, prior to filing his objections, the plaintiff

did not dispute the authenticity of the video recordings. Moreover, there is no evidence of any

editing of these recordings.

       Next, the plaintiff repeats his claims regarding injuries allegedly suffered in the first use of

force, claims which are refuted by both the video recordings and medical records. In the remainder

of the objections, the plaintiff advises the court of why he remained in handcuffs at the time of the

October 2, 2015 cell extraction, facts which have no impact on the findings contained in the

Recommendation as to the constitutionality of the force used on that date.

       Accordingly, it is hereby ORDERED as follows:

       1. The objections filed by the plaintiff are OVERRULED.

       2. The Recommendation of the Magistrate Judge is ADOPTED.

       3. The defendants’ motion for summary judgment is GRANTED.

       4. Judgment is GRANTED in favor of the defendants.

       5. This case is DISMISSED with prejudice.

       6. Costs are taxed against the plaintiff.

       A separate Final Judgment will be entered.

       DONE this 28th day of January, 2019.



                                    /s/ W. Harold Albritton
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                                  2
